Title: To George Washington from Alexander Mitchell, 1 August 1781
From: Mitchell, Alexander
To: Washington, George


                        
                            Dr Sir,
                            Wyoming August 1st 1781
                        
                        I beg leave to Inform your Excellency that at My takeing the Command of this post I found that the Provisions
                            on hand must of Coarse be soon exhausted; I have therefore takein the most effectual Measures to procure a Supply, for this
                            Post that my most sangine thoughts Could Invent;
                        Flour I have been supplyed with, but Beef I Cannot git Although I have made frequent Applications both to the
                            Govr of Pennsylvana and also to the Purchasing Commissaries. my Issuing Commissary has waited on Govr Reid Mr Shaw and
                            others requesting some small relief if a supply could not be obtaind, I have at last
                            received a Positive answer that none can be had from that Quarter.
                        Two small catle weighing about two Hundred each is all my stock of meat and at longest that will not last me
                            more then six days after that I know not what I must do.
                        I must therefore beg your Excelly that some speedy relief may be forwarded to this Place, or the Consequences
                            may terminate in Mutiny Desertion or a total evacuation of this post.
                        I find some trouble in stilling my men as they have already has seven weeks. Experience
                            of living without meat since they came to this place,except some condemned smooked beef left in the
                            rear of Genl Sullavans Army but that being sold at Vandue by order of the D.C.G. we have no hopes but from you.
                        I have directed the Bearer to call at Head Quarters for an Answer. and pray your Excellency’s would forward my
                            directions by him, and I shall Govern my self Accordingly. I am your Excellencys Obet: and most Humle servt
                        
                            Alexr Mitchell Capt. Comdt
                            
                        
                    